DETAILED ACTION
This Office Action is in response to the Request for Continued Examination
(RCE) filed 08/30/2022. Claims 1-10, 21-25 are acknowledge as pending in this
application with claims 11-20 are canceled, claims 1, 3, 9 are amended,
claims 2, 4-8, 10, 21-24 are previously presented and claim 25 is newly added. The
rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Applicant amendment filed on 08/30/2022 have raised new Claim Objections and Claim Rejection 112b issues.

Claim Objections
Claims 8 and 22 are objected to because of the following informalities: 
Claim 8, line 3, “the visual indicator” should be ----the at least one visual indicator---.  
Claim 22, line 3, “the visual indicator” should be ----the at least one visual indicator---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites the limitation "wherein the strap is inelastic along its length" in lines 1-2. Since claim 1 has already claimed that the strap is made of inelastic, this limitation of claim 21 does not further limit the limitation of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stuef (first interpretation, US 2014/0080687 A1) in view of Chen (US 6,648,804 B2), and further in view of Rill (US 9775764 B1).
Regarding claim 1: 	Stuef (first interpretation) discloses a stretching apparatus (portable resistance-based exercise device 100, see FIG.1) comprising: 
an elongate support bar (bar 112, see annotated in FIG.1) defining a bar first end (see annotated in FIG.1) and a bar second end (see annotated in FIG.1) opposite the bar first end (see FIG.1), the elongate support bar (bar 112, see annotated in FIG.1) manually repositionable relative to a user's body (see FIG.8a-f) during use of the stretching apparatus between a first position (see FIG.8a) and a second position (see FIG.8d); and 
a body stretching attachment (adjustable elongated member 120, see FIG.1) coupled to the elongate support bar (bar 112, see annotated in FIG.1), the body stretching attachment (adjustable elongated member 120, see FIG.1) comprising a strap assembly, the strap assembly comprising a strap (strap 122, see annotated in FIG.1, Para [0032] “adjustable elongated member 120 includes a single strap 122”, Para [0045] “Flexible member 132 may be, for example, a strap. The strap may be formed of the same material and/or same type of webbing as a strap 122 used for the adjustable elongated member 120”), a first bar connector (connector 140a, see FIG.1), and a second bar connector (connector 140b, see FIG.1), wherein the strap (strap 122, see annotated in FIG.1) comprises a flexible, inelastic material, (Para [0031] “adjustable elongated member 120 is formed of an inelastic, flexible strap 122 made of a synthetic or natural fiber (e.g., nylon, polypropylene, or other polymeric fibers)”);
wherein the flexible, inelastic material of the strap (strap 122, see annotated in FIG.1) prohibits the body stretching attachment (adjustable elongated member 120, see FIG.1) from stretching during use of the stretching apparatus (Para [0088] “a member, such as a strap, described as inelastic and including a webbing made of a polymer may have some amount of minimal elasticity to prevent the strap from breaking when stress is applied, but does not allow for significant stretching when used that would affect the nature of the exercises performed”).
 

    PNG
    media_image1.png
    730
    774
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    955
    699
    media_image2.png
    Greyscale


Stuef does not disclose wherein the stretching apparatus is operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user. Although Stuef does not disclose that the stretching apparatus is operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user, Stuef disclose that the stretching apparatus can be used for different stretching exercise., (Stuef, Para [0078] “The exercises described above in FIGS. 8 and 10 are exemplary only. A number of additional exercises can also be performed using the exercise device described herein. By using the exercise device of the present disclosure, which includes a number of advantageous features, users can perform entire resistance-based exercise routines with a single portable device that can be easily adjusted for the different exercises of the routine”) (Claim 1). Stuef further fails to disclose wherein the strap defines a body engagement portion configured to engage the user's body during use of the stretching apparatus (Claim 24).

Chen disclose an exercise device for stretching comprising an elongated support bar 60 and a cable 10. Chen disclose an exercise device having a similar structure with the exercise device of Stuef. Chen further teach wherein the stretching apparatus (Chen, the stretching apparatus include the bar and the strap, see annotated in FIG.6) is operable for stretching a user’s body using only the elongate support bar (Chen, see annotated in FIG.6), the strap assembly (Chen, see annotated in FIG.6), and the user (Chen, see annotated in FIG.6). (claim 1). Chen further teach wherein the strap (Chen, strap 10, see annotated in FIG.6, see claim 1 rejection above) defines a body engagement portion configured to engage the user's body during use of the stretching apparatus (Chen, see FIG.6, the user steps on the strap 10 while pulling the bar 60 for stretching, see claim 1 rejection above) (claim 24).

    PNG
    media_image3.png
    1007
    657
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching apparatus of Stuef to be operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user, as taught in Chen, for the purpose of allowing the user to train or exercise the muscle group of the whole body. (Chen, Col 4 lines 4-7, “In operation, as shown in FIG. 6, the users may wear the foot supports 11, and may hold the rods 70 to stretch the cable 10 or to act as weight lifting exercises, in order to train or exercise the muscle groups of whole body”).

Stuef in view of Chen teach the invention as substantially claimed, see above, but fail to teach: wherein the first bar connector comprises a first free end of the strap folded over and secured to the strap to define a first strap loop and the second bar connector comprises a second free end of the strap folded over and secured to the strap to define a second strap loop, the elongate support bar received through each of the first strap loop and the second strap loop (the Examiner notes that the first bar connector and the second bar connector are the attachment mechanism of the strap to the bar) (claim 1). Stuef in view of Chen further fail to teach wherein the overall length of the strap is defined as a distance between the first strap loop (claim 3). 
Rill teach an analogous exercise device having an inelastic strap (Rill, strap 30, Col 4 lines 64-65 “Strap 30 can be composed of any flexible, strong, inelastic strap material.”) attached to the bar (Rill, handle 20, see FIGS. 1-2) for stretching exercise. Rill further teach wherein the first bar connector (Rill, see annotated in FIG.1) comprises a first free end (Rill, see annotated in FIG.1) of the strap folded over and secured to the strap to define a first strap loop (Rill, left loop 31, see annotated in FIG.1, emphasis added, Col 4 lines 54-60 “strap member 30a forms a loop 31 over the exterior surface of the handle 20 and is sewn together, thereby enabling the strap to securely rotate over the surface of the handle… a distal end of strap member 30a is sewn to the section of strap member 30s immediately adjacent to the loop 31”) and the second bar connector (Rill, see annotated in FIG.1) comprises a second free end (Rill, see annotated in FIG.1) of the strap folded over and secured to the strap to define a second strap loop (Rill, second loop 31, the left loop and the right loop of the pair of straps 30 are identical, see annotated in FIG.1, emphasis added, Col 4 lines 54-60 “strap member 30a forms a loop 31 over the exterior surface of the handle 20 and is sewn together, thereby enabling the strap to securely rotate over the surface of the handle… a distal end of strap member 30a is sewn to the section of strap member 30s immediately adjacent to the loop 31”), the elongate support bar (Rill, handle 20, see FIGS. 1-2) received through each of the first strap loop and the second strap loop (Rill, Col 5 line 18-21“The first strap member 30a has a loop 31 at the end of the strap. The loop 31 is designed to slide onto the end of the handle 20”) (the Examiner notes that the first bar connector and the second bar connector are the attachment mechanism of the strap to the bar) (Claim 1). Rill further disclose wherein the overall length (In Stuef, the length of the strap 122 positioned between the first and second connectors 140a, 140b, In Rill, the overall length is the length of the straps 30a, 30b) is defined as a distance between the first strap loop (Rill, left loop 31) and the second strap loop (Rill, right loop 31) (claim 3). 


    PNG
    media_image4.png
    782
    832
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first bar connector and the second bar connector of Stuef in view of Chen with the first bar connector and the second bar connector of Rill such that the first bar connector comprises a first free end of the strap folded over and secured to the strap to define a first strap loop and the second bar connector comprises a second free end of the strap folded over and secured to the strap to define a second strap loop, the elongate support bar received through each of the first strap loop and the second strap loop, as taught in Rill, for the purpose of allowing the strap to securely rotate over the surface of the handle (Rill, Col 4 lines 54-57 “strap member 30a forms a loop 31 over the exterior surface of the handle 20 and is sewn together, thereby enabling the strap to securely rotate over the surface of the handle”).

Regarding claim 2: Stuef (first interpretation) further disclose wherein the strap (Stuef, strap 122, see annotated in FIG.1) comprises a primary strap and a secondary strap (Stuef, although not shown, the Applicant’s specification disclose that the strap 122 can be multiple straps connected to each other. The multiple straps are interpreted to be at least two straps: primary strap and secondary strap, Para [0032] “The use of a single strap allows for a simple design and manufacturing process and greater ease of adjustment. However, multiple straps connected to each other can be used.”) coupled to the primary strap (Stuef, the primary strap connected to the secondary strap; the multiple straps are connected to each other, Para [0032] “However, multiple straps connected to each other can be used.”), each of the primary strap and the secondary strap (Stuef, the primary and secondary straps are the multiple straps 122) comprising a flexible, inelastic material (Stuef, Para [0031] “adjustable elongated member 120 is formed of an inelastic, flexible strap 122 made of a synthetic or natural fiber (e.g., nylon, polypropylene, or other polymeric fibers)”), the first bar connector (Stuef, connector 140a, see FIG.1) of the body stretching attachment coupled to the secondary strap (Stuef, the secondary strap of the multiple straps 122, see annotated in FIG.1; Para [0032] “a first end 121a of the adjustable elongated member 120 is attached to a first connector (e.g., 140a, described in greater detail below)”).

Regarding claim 3: Stuef (first interpretation) as modified teach wherein the primary strap is selectively adjustable relative to the secondary strap (Stuef, Para [0032] “However, multiple straps connected to each other can be used.”) to adjust an overall length of the body stretching attachment (Stuef, Para [0032] “whether single or plural straps are used, the adjustable elongated member 120 can be adjusted in length to provide different sized configurations of the exercise device 100.”), wherein the overall length (Stuef, the length of the strap 122 positioned between the first and second connectors 140a, 140b; in Rill, the overall length is the length of straps 30a, 30b, see claim 1 rejection above) is defined as a distance between the first strap loop (Rill, left loop 31, see claim 1 rejection above) and the second strap loop (Rill, right loop 31, see claim 1 rejection above).

Regarding claim 24: Stuef (first interpretation) as modified teach wherein the strap (Chen, strap 10, see annotated in FIG.6, see claim 1 rejection above) defines a body engagement portion configured to engage the user's body during use of the stretching apparatus (Chen, see FIG.6, the user steps on the strap 10 while pulling the bar 60 for stretching, see claim 1 rejection above).

Regarding claim 25: Stuef disclose a stretching apparatus (portable resistance-based exercise device 100, see FIG.1) comprising: 
an elongate support bar (bar 112, see annotated in FIG.1) defining a bar first end (see annotated in FIG.1) and a bar second end (see annotated in FIG.1) opposite the bar first end (see FIG.1), the elongate support bar (bar 112, see annotated in FIG.1) manually repositionable relative to a user's body (see FIG.8a-f) during use of the stretching apparatus between a first position (see FIG.8a) and a second position (see FIG.8d); and 
a body stretching attachment (adjustable elongated member 120, see FIG.1) coupled to the elongate support bar (bar 112, see annotated in FIG.1), the body stretching attachment (adjustable elongated member 120, see FIG.1) comprising a strap assembly, the strap assembly comprising a strap (adjustable elongated member 120 comprises strap 122; , see annotated in FIG.1, Para [0032] “adjustable elongated member 120 includes a single strap 122”), a first bar connector (connector 140a, see FIG.1), and a second bar connector (connector 140b, see FIG.1), wherein the strap (strap 122, see annotated in FIG.1) comprises a flexible, inelastic material, (Para [0031] “adjustable elongated member 120 is formed of an inelastic, flexible strap 122 made of a synthetic or natural fiber (e.g., nylon, polypropylene, or other polymeric fibers)”, Para [0045] “Flexible member 132 may be, for example, a strap. The strap may be formed of the same material and/or same type of webbing as a strap 122 used for the adjustable elongated member 120”);
wherein the flexible, inelastic material of the strap (strap 122 and strap 132, see annotated in FIG.1) prohibits the body stretching attachment (adjustable elongated member 120, see FIG.1) from stretching during use of the stretching apparatus (Para [0088] “a member, such as a strap, described as inelastic and including a webbing made of a polymer may have some amount of minimal elasticity to prevent the strap from breaking when stress is applied, but does not allow for significant stretching when used that would affect the nature of the exercises performed”);
wherein the strap (strap 122, see annotated in FIG.1) comprises a primary strap and a secondary strap (Although not shown, the strap 122 can be multiple straps connected to each other; Para [0032] “adjustable elongated member 120 includes a single strap 122. The use of a single strap allows for a simple design and manufacturing process and greater ease of adjustment. However, multiple straps connected to each other can be used”), wherein the length is defined as a distance between the first connector and the second bar connector (the strap 122 positioned between the first and second connectors 140a, 140b).  

    PNG
    media_image1.png
    730
    774
    media_image1.png
    Greyscale

 


    PNG
    media_image2.png
    955
    699
    media_image2.png
    Greyscale

Stuef does not disclose wherein the stretching apparatus is operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user. Although Stuef does not disclose the stretching apparatus is operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user, Stuef disclose that the stretching apparatus can be used for different stretching exercise. (Stuef, Para [0078] “The exercises described above in FIGS. 8 and 10 are exemplary only. A number of additional exercises can also be performed using the exercise device described herein. By using the exercise device of the present disclosure, which includes a number of advantageous features, users can perform entire resistance-based exercise routines with a single portable device that can be easily adjusted for the different exercises of the routine”).
Chen disclose an exercise device for stretching comprising an elongated support bar 60 and a cable 10. Chen disclose an exercise device having a similar structure with the exercise device of Stuef. Chen further teach wherein the stretching apparatus (Chen, the stretching apparatus include the bar and the strap, see annotated in FIG.6) is operable for stretching a user’s body using only the elongate support bar (Chen, see annotated in FIG.6), the strap assembly (Chen, see annotated in FIG.6), and the user (Chen, see annotated in FIG.6). (claim 1)

    PNG
    media_image3.png
    1007
    657
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching apparatus of Stuef to be operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user, as taught in Chen, for the purpose of allowing the user to train or exercise the muscle group of the whole body. (Chen, Col 4 lines 4-7, “In operation, as shown in FIG. 6, the users may wear the foot supports 11, and may hold the rods 70 to stretch the cable 10 or to act as weight lifting exercises, in order to train or exercise the muscle groups of whole body”).

Stuef in view of Chen teach the invention as substantially claimed, see above, and further teach: the primary strap coupled to the secondary strap (strap 122 can be multiple straps connected to each other can be used; Para [0032] “The use of a single strap allows for a simple design and manufacturing process and greater ease of adjustment. However, multiple straps connected to each other can be used.”). However, Stuef in view of Chen fail to teach the primary strap adjustably coupled to the secondary strap by a strap connector.
Rill teach an analogous exercise device with a similar structure with the device of Stuef having an inelastic strap (Rill, strap 30, Col 4 lines 64-65 “Strap 30 can be composed of any flexible, strong, inelastic strap material.”) attached to the bar (Rill, handle 20, see FIGS. 1-2) for stretching exercise. Rill further teach the primary strap (Rill, first strap member 30a, see FIG.7) adjustably coupled to the secondary strap (Rill, second strap member 30b, see FIG.7) by a strap connector (Rill, buckle 34, see FIG.7). 

    PNG
    media_image5.png
    824
    319
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary strap of Stuef as modified to be adjustably coupled to the secondary strap of Stuef as modified by a strap connector, as taught in Rill, for the purpose of allowing the overall length of strap to be adjusted from about 30 cm to about 90 cm (Rill, Col 4 lines 46-49, “By adjusting the positioning of buckle 34 along strap member 30b, the overall length of strap 30 can be adjusted from about 30 cm to about 90 cm”).

Claims 1-2, 4-5, 8-9, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stuef (second interpretation, US 2014/0080687 A1) in view of Chen (US 6,648,804 B2), and further in view of Rill (US 9775764 B1).
Regarding claim 1: 	Stuef (second interpretation) discloses a stretching apparatus (portable resistance-based exercise device 100, see FIG.1) comprising: 
an elongate support bar (bar 112, see annotated in FIG.1) defining a bar first end (see annotated in FIG.1) and a bar second end (see annotated in FIG.1) opposite the bar first end (see FIG.1), the elongate support bar (bar 112, see annotated in FIG.1) manually repositionable relative to a user's body (see FIG.8a-f) during use of the stretching apparatus between a first position (see FIG.8a) and a second position (see FIG.8d); and 
a body stretching attachment (adjustable elongated member 120, see FIG.1) coupled to the elongate support bar (bar 112, see annotated in FIG.1), the body stretching attachment (adjustable elongated member 120, see FIG.1) comprising a strap assembly, the strap assembly comprising a strap (strap 122 and strap 132, see annotated in FIG.1, Para [0032] “adjustable elongated member 120 includes a single strap 122”, Para [0045] “Flexible member 132 may be, for example, a strap. The strap may be formed of the same material and/or same type of webbing as a strap 122 used for the adjustable elongated member 120”), a first bar connector (connector 140a, see FIG.1), and a second bar connector (connector 140b, see FIG.1), wherein the strap (strap 122 and strap 132, see annotated in FIG.1) comprises a flexible, inelastic material, (Para [0031] “adjustable elongated member 120 is formed of an inelastic, flexible strap 122 made of a synthetic or natural fiber (e.g., nylon, polypropylene, or other polymeric fibers)”, Para [0045] “Flexible member 132 may be, for example, a strap. The strap may be formed of the same material and/or same type of webbing as a strap 122 used for the adjustable elongated member 120”);
wherein the inelastic material of the strap (strap 122 and strap 132, see annotated in FIG.1) prohibits the body stretching attachment (adjustable elongated member 120, see FIG.1) from stretching during use of the stretching apparatus (Para [0088] “a member, such as a strap, described as inelastic and including a webbing made of a polymer may have some amount of minimal elasticity to prevent the strap from breaking when stress is applied, but does not allow for significant stretching when used that would affect the nature of the exercises performed”).

    PNG
    media_image6.png
    901
    854
    media_image6.png
    Greyscale


    PNG
    media_image2.png
    955
    699
    media_image2.png
    Greyscale

Stuef (second interpretation) does not disclose wherein the stretching apparatus is operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user. Although Stuef does not disclose the stretching apparatus is operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user, Stuef disclose that the stretching apparatus can be used for different stretching exercise., (Stuef, Para [0078] “The exercises described above in FIGS. 8 and 10 are exemplary only. A number of additional exercises can also be performed using the exercise device described herein. By using the exercise device of the present disclosure, which includes a number of advantageous features, users can perform entire resistance-based exercise routines with a single portable device that can be easily adjusted for the different exercises of the routine”) (Claim 1). Stuef further fails to disclose wherein the strap defines a body engagement portion configured to engage the user's body during use of the stretching apparatus (Claim 24). 

Chen disclose an exercise device  for stretching comprising an elongated support bar 60 and a cable 10. Chen disclose an exercise device having a similar structure with the exercise device of Stuef. Chen further teach wherein the stretching apparatus (Chen, the stretching apparatus include the bar and the strap, see annotated in FIG.6) is operable for stretching a user’s body using only the elongate support bar (Chen, see annotated in FIG.6), the strap assembly (Chen, see annotated in FIG.6), and the user (Chen, see annotated in FIG.6). (claim 1). Chen further teach wherein the strap (Chen, strap 10, see annotated in FIG.6, see claim 1 rejection above) defines a body engagement portion configured to engage the user's body during use of the stretching apparatus (Chen, see FIG.6, the user steps on the strap 10 while pulling the bar 60 for stretching, see claim 1 rejection above).

    PNG
    media_image3.png
    1007
    657
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching apparatus of Stuef to be operable for stretching a user’s body using only the elongate support bar, the strap assembly, and the user, as taught in Chen, for the purpose of allowing the user to train or exercise the muscle group of the whole body. (Chen, Col 4 lines 4-7, “In operation, as shown in FIG. 6, the users may wear the foot supports 11, and may hold the rods 70 to stretch the cable 10 or to act as weight lifting exercises, in order to train or exercise the muscle groups of whole body”).

Stuef (second interpretation) in view of Chen teach the invention as substantially claimed, see above, but fail to teach: wherein the first bar connector comprises a first free end of the strap folded over and secured to the strap to define a first strap loop and the second bar connector comprises a second free end of the strap folded over and secured to the strap to define a second strap loop, the elongate support bar received through each of the first strap loop and the second strap loop (the Examiner notes that the first bar connector and the second bar connector are the attachment mechanism of the strap to the bar) (claim 1). Stuef in view of Chen further fail to teach the elongated support bar is slidably received through each of the first strap loop and the second strap loop (claim 9).

Rill teach an analogous exercise device having an inelastic strap (Rill, strap 30, Col 4 lines 64-65 “Strap 30 can be composed of any flexible, strong, inelastic strap material.”) attached to the bar (Rill, handle 20, see FIGS. 1-2) for stretching exercise. Rill further teach wherein the first bar connector (Rill, see annotated in FIG.1) comprises a first free end (Rill, see annotated in FIG.1) of the strap folded over and secured to the strap to define a first strap loop (Rill, left loop 31, see annotated in FIG.1, emphasis added, Col 4 lines 54-60 “strap member 30a forms a loop 31 over the exterior surface of the handle 20 and is sewn together, thereby enabling the strap to securely rotate over the surface of the handle… a distal end of strap member 30a is sewn to the section of strap member 30s immediately adjacent to the loop 31”) and the second bar connector (Rill, see annotated in FIG.1) comprises a second free end (Rill, see annotated in FIG.1) of the strap folded over and secured to the strap to define a second strap loop (Rill, second loop 31, the left loop and the right loop of the pair of straps 30 are identical, see annotated in FIG.1, emphasis added, Col 4 lines 54-60 “strap member 30a forms a loop 31 over the exterior surface of the handle 20 and is sewn together, thereby enabling the strap to securely rotate over the surface of the handle… a distal end of strap member 30a is sewn to the section of strap member 30s immediately adjacent to the loop 31”), the elongate support bar (Rill, handle 20, see FIGS. 1-2) received through each of the first strap loop and the second strap loop (Rill, Col 5 line 18-21“The first strap member 30a has a loop 31 at the end of the strap. The loop 31 is designed to slide onto the end of the handle 20”) (the Examiner notes that the first bar connector and the second bar connector are the attachment mechanism of the strap to the bar) (Claim 1). Stuef further disclose the elongated support bar (Rill, handle 20, see FIGS. 1-2) is slidably received through each of the first strap loop and the second strap loop (Rill, Col 5 line 18-21“The first strap member 30a has a loop 31 at the end of the strap. The loop 31 is designed to slide onto the end of the handle 20”) (Claim 9). Stuef further disclose wherein each of the first bar connector (Rill, see annotated in FIG.1) and the second bar connector (Rill, see annotated in FIG.1) are formed monolithically with the strap (According to Collinsdictionary.com, monolithic is defined as “consisting of one piece”; According to Rill, the end of the strap is folded around the bar and is secured to the strap to form loop 31, therefore, the left and right loops 31 are monolithically with the strap).


    PNG
    media_image4.png
    782
    832
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first bar connector and the second bar connector of Stuef in view of Chen with the first bar connector and the second bar connector of Rill such that the first bar connector comprises a first free end of the strap folded over and secured to the strap to define a first strap loop and the second bar connector comprises a second free end of the strap folded over and secured to the strap to define a second strap loop, the elongate support bar received through each of the first strap loop and the second strap loop, as taught in Rill, for the purpose of allowing the strap to securely rotate over the surface of the handle (Rill, Col 4 lines 54-57 “strap member 30a forms a loop 31 over the exterior surface of the handle 20 and is sewn together, thereby enabling the strap to securely rotate over the surface of the handle”).

Regarding claim 2: Stuef (second interpretation) further disclose wherein the strap (Stuef, strap 122 and strap 132, see annotated in FIG.1) comprises a primary strap (Stuef, strap 132, see annotated in FIG.1) and a secondary strap (Stuef, strap 122, see annotated in FIG.1) coupled to the primary strap (Stuef, strap 132, see annotated in FIG.1), each of the primary strap (Stuef, strap 132, see annotated in FIG.1) and the secondary strap (Stuef, strap 122, see annotated in FIG.1) comprising a flexible, inelastic material (Stuef, Para [0031] “adjustable elongated member 120 is formed of an inelastic, flexible strap 122 made of a synthetic or natural fiber (e.g., nylon, polypropylene, or other polymeric fibers)”, Para [0045] “Flexible member 132 may be, for example, a strap. The strap may be formed of the same material and/or same type of webbing as a strap 122 used for the adjustable elongated member 120”), the first bar connector (Stuef, connector 140a, see FIG.1) of the body stretching attachment coupled to the secondary strap (Stuef, strap 122, see annotated in FIG.1; Para [0032] “a first end 121a of the adjustable elongated member 120 is attached to a first connector (e.g., 140a, described in greater detail below)”).

Regarding claim 4: Stuef (second interpretation) further disclose wherein the primary strap (Stuef, strap 132, see annotated in FIG.1) is a middle strap (Stuef, see annotated in FIG.1) and the secondary strap (Stuef, see annotated in FIG.1) is a first end strap (Stuef, left strap 122, see annotated in FIG.1), the body stretching attachment further comprising a second end strap (Stuef, right strap 122, see annotated in FIG.1), the second end strap (Stuef, see annotated in FIG.1) coupled to the middle strap (Stuef, see annotated in FIG.1) and comprising a flexible, inelastic material (Stuef, Para [0031] “adjustable elongated member 120 is formed of an inelastic, flexible strap 122 made of a synthetic or natural fiber (e.g., nylon, polypropylene, or other polymeric fibers)”, Para [0045] “Flexible member 132 may be, for example, a strap. The strap may be formed of the same material and/or same type of webbing as a strap 122 used for the adjustable elongated member 120”), the second bar connector (Stuef, see annotated in FIG.1) of the body stretching attachment coupled to the second end strap (Stuef, see annotated in FIG.1).

    PNG
    media_image7.png
    901
    882
    media_image7.png
    Greyscale


Regarding claim 5: Stuef (second interpretation) further disclose wherein the body stretching attachment further comprises a first strap connector (Stuef, connector 150, see annotated in FIG. 1) configured to couple the first end strap (Stuef, left strap 122, see annotated in FIG.1) to the middle strap (Stuef, strap 132, see annotated in FIG.1; connector 150 positioned between the left strap 122 and strap 132 in FIG.1) and a second strap connector (Stuef, connector 133 and the additional D-ring that connected between the connector 133 and the strap 132, see annotated in FIG. 1; Para [0046] “Although not shown, flexible member 132 may include an additional D-ring or other connector fixedly attached to flexible member 132 between connector 150 and connector 133.”) configured to couple the second end strap (Stuef, left strap 122, see annotated in FIG.1) to the middle strap (Stuef, strap 132, see annotated in FIG.1; connector 133 is capable to be attached to the right strap 122 and strap 132 in FIG.1; Para [0045] “the second connector 133 is attachable to and detachable from the first connector”), wherein each of the first strap connector (Stuef, connector 150, see annotated in FIG. 1) and second strap connector (Stuef, connector 133 and additional D-ring that connected between the connector 133 and the strap 132, see annotated in FIG. 1) is a double D-ring connector (Stuef, Para[0042] “connector 150 is a D-ring”; Para [0046] “Although not shown, flexible member 132 may include an additional D-ring or other connector fixedly attached to flexible member 132 between connector 150 and connector 133.”).

Regarding claim 8: Stuef (second interpretation) further disclose wherein the elongate support bar (Stuef, bar 114) defines at least one visual indicator on an outer surface of the elongate support bar (Stuef, emphasis added, Para [0025] “The bar 112 may have indicators to denote different gripping locations (which may correspond in location to grips 114), such as use of a particular color to denote a gripping location, alphanumeric indicia to denote different gripping locations, and/or pictures to denote gripping locations associated with different exercises”), the visual indicator configured to indicate a preferred attachment point of the body stretching attachment (the preferred attachment point is the gripping location; the indicator denote the gripping location for the user, Stuef, emphasis added, Para [0025] “other types of hand position indicators may be used to instruct a user where to place his/her hands for different exercises (e.g., a single grip having markings to indicate where to hold the bar for different exercises)…The bar 112 may have indicators to denote different gripping locations (which may correspond in location to grips 114), such as use of a particular color to denote a gripping location, alphanumeric indicia to denote different gripping locations, and/or pictures to denote gripping locations associated with different exercises”).

Regarding claim 9: Stuef (second interpretation) as modified teach the elongated support bar (Rill, handle 20, see FIGS. 1-2, see claim 1 rejection above) is slidably received through each of the first strap loop and the second strap loop (Rill, Col 5 line 18-21“The first strap member 30a has a loop 31 at the end of the strap. The loop 31 is designed to slide onto the end of the handle 20”, see claim 1 rejection above). 


Regarding claim 21: Stuef (second interpretation) further disclose wherein the strap (Stuef, strap 122, see annotated in FIG.1; Para [0031] “adjustable elongated member 120 is formed of an inelastic, flexible strap 122 made of a synthetic or natural fiber (e.g., nylon, polypropylene, or other polymeric fibers)”) is substantially inelastic along its length.

Regarding claim 22: Stuef (second interpretation) further disclose wherein the elongate support bar (Stuef, bar 114) defines at least one visual indicator on an outer surface of the elongate support bar (Stuef, emphasis added, Para [0025] “The bar 112 may have indicators to denote different gripping locations (which may correspond in location to grips 114), such as use of a particular color to denote a gripping location, alphanumeric indicia to denote different gripping locations, and/or pictures to denote gripping locations associated with different exercises”), the visual indicator configured to indicate a preferred manual engagement point for a hand of the user to grip during use of the stretching apparatus. (Stuef, emphasis added, Para [0025] “other types of hand position indicators may be used to instruct a user where to place his/her hands for different exercises (e.g., a single grip having markings to indicate where to hold the bar for different exercises)…The bar 112 may have indicators to denote different gripping locations (which may correspond in location to grips 114), such as use of a particular color to denote a gripping location, alphanumeric indicia to denote different gripping locations, and/or pictures to denote gripping locations associated with different exercises”).

Regarding claim 23: Stuef as modified teach wherein each of the first bar connector (Rill, see annotated in FIG.1, see claim 1 rejection above) and the second bar connector (Rill, see annotated in FIG.1, see claim 1 rejection above) are formed monolithically with the strap (According to Collinsdictionary.com, monolithic is defined as “consisting of one piece”; According to Rill, the end of the strap is folded around the bar and is secured to the strap to form loop 31, therefore, the left and right loops 31 are monolithically with the strap, see claim 1 rejection above).

Regarding claim 24: Stuef as modified teach wherein the strap (Chen, strap 10, see annotated in FIG.6, see claim 1 rejection above) defines a body engagement portion configured to engage the user's body during use of the stretching apparatus (Chen, see FIG.6, the user steps on the strap 10 while pulling the bar 60 for stretching, see claim 1 rejection above).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stuef (first interpretation, US 2014/0080687 A1) in view of Chen (US 6,648,804 B2), and further in view of Rill (US 9775764 B1), and further in view of Akins (US 2002/0072455 A1). Stuef as modified teach the invention as substantially claimed, see above.
Regarding claim 6: Stuef as modified further teach the elongate support bar comprises a cushioning insert (Stuef, grips 114, Para [0023] “The grips 114 may be formed, for example, of a malleable, compressible material, such as foam, or rubber. The grips 114 may provide additional cushioning and comfort to a user gripping the bar to perform exercises.”). However, Stuef as modified fail to teach an outer casing, the cushioning insert received in a hollow interior of the outer casing.
Akins teach a cushion disposed on a weightlifting bar which has a similar structure with the grip on the bar of Stuef. Specifically, the Applicant’s specification disclose that elongate support bar comprises a cushioning insert positioned on the bar and received inside the outer cover (Applicant’s specification, Para [0043] “an outer casing 612 enveloping a hollow interior 714 (shown in Figure 7) of the support bar 110. The outer casing 612 can be substantially cylindrical in shape and can comprise any suitable material, including, but not limited to, cloth, plastic, rubber, foam, composites, metal, and the like”). Akins further teach the elongate support bar (Akins, the support bar includes the cushion 10, the cover 80 and the bar, Para [0024] “the cushion 10 is disposed on other weightlifting bars such as a curl bar, a lat pull-down bar, a bar for doing military lifts, or a bar for doing squats”) comprises an outer casing (Akins, removable cover 80, see FIG.4a) and a cushioning insert (Akins, cushion 10, see FIG.4a), the cushioning insert (Akins, cushion 10, see FIG.4a) received in a hollow interior of the outer casing (Akins, see FIG.4a, Para [0027] “The removable cover 80 is found to fit around the cylindrical cushion 10”).

    PNG
    media_image8.png
    356
    548
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated support bar, as taught in Stuef as modified to have an outer casing such that the cushioning insert positioned within the hollow interior of the casing, as taught in Brown, for the purpose of protecting the cushion grip. (Akins, Abstract “a removable cover for protecting the cylindrical cushion”)

Regarding claim 7: Stuef as modified further teach a reinforcement insert (Stuef, bar 112, see FIG.1), the reinforcement insert (Stuef, bar 112, see FIG.1) received in a hollow core of the cushioning insert (Stuef, grip 114, see FIG.1, the bar 112 is passing through the grip 114).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stuef (first interpretation, US 2014/0080687 A1) in view of Chen (US 6,648,804 B2), and further in view of Rill (US 9775764 B1), and further in view of Williams (US 2016/0082306 A1). Stuef as modified teach the invention as substantially claimed, see above.
Regarding claim 10: Stuef as modified teach wherein the body stretching attachment is a first stretching attachment (Stuef, adjustable elongated member 120, see FIG.1 above). However, Stuef as modified fail to teach the stretching apparatus further comprising a second stretching attachment interchangeable with the first stretching attachment.
Williams teach an analogous exercise device having an inelastic strap (Williams, strap 29, see FIG.1, Para [0024] “The elongated straps 29 are composed of any suitable material, such as nylon.”) attached to the bar (Williams, bar 12, see FIG.1) for stretching exercise. As shown in Figures 2-5, Williams teach that there are multiple stretching apparatus (Williams, resistance bands 23, exercise attachment 13, elongated strap 29, pull bar 21, see FIGS. 2-5) that are interchangeable with each other. Therefore, Williams teach wherein the stretching apparatus further comprising a second stretching attachment  interchangeable with the first stretching attachment (Williams, see FIGS. 2-5, Para [0026] “The elongated straps are adapted to be removed from the elongated bar 12 and interchanged with a different exercise attachment 13.”).

    PNG
    media_image9.png
    624
    486
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise device of Stuef as modified such that the second stretching attachment is interchangeable with the first stretching attachment, as taught in Williams, for the purpose of allowing the user to perform various strength exercises, stretching movements, isometrics, palates, and physical therapy. (Williams, Para [0023] “the exercise attachments 13, in conjunction with the elongated bar 13, are adapted to allow a user to perform various strength exercises, stretching movements, isometrics, palates, and physical therapy.”)


Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments:
Applicant therefore respectfully submits that Stuef fails to disclose that "the first bar connector comprises a first free end of the strap folded over and secured to the strap to define a first strap loop," as claimed, and further fails to disclose that "the second bar connector comprises a second free end of the strap folded over and secured to the strap to define a second strap loop," as claimed. Additionally, Stuef fails to disclose that "the elongate support bar [is] received through each of the first strap loop and the second strap loop," as claimed. (Applicant’s remark, Page 7)
Applicant therefore respectfully submits that Chen fails to disclose that "the first bar connector comprises a first free end of the strap folded over and secured to the strap to define a first strap loop," as claimed, and further fails to disclose that "the second bar connector comprises a second free end of the strap folded over and secured to the strap to define a second strap loop," as claimed. Additionally, Chen fails to disclose that "the elongate support bar [is] received through each of the first strap loop and the second strap loop," as claimed. (Applicant’s remark, Page 9)
Applicant therefore respectfully submits that, in addition to Stuef and Chen, DeMarco also fails to disclose that "the first bar connector comprises a first free end of the strap folded over and secured to the strap to define a first strap loop," as claimed, and further fails to disclose that "the second bar connector comprises a second free end of the strap folded over and secured to the strap to define a second strap loop," as claimed. Additionally, DeMarco fails to disclose that "the elongate support bar [is] received through each of the first strap loop and the second strap loop," as claimed. (Applicant’s remark, Page 11)
The strap connector 150 is not configured to adjust a length of the second portion 120, as required by claim 25. Rather, the strap connector 150 is merely configured to allow the first strap 132 to slide along the second strap 122. The Office Action points to paragraph 46 of Stuef, which discloses that "the adjustable member 132 can be adjustable to have different lengths", but Applicant respectfully submits that 1) the length of the first strap 132 is not adjusted by strap connector 150, and 2) adjusting the length of the first strap 132 does not adjust a length as defined between the first connector 140a and the second connector 140b. Stuef does disclose at paragraph 34 that the length of the elongated member 120 can be adjusted; however, the length is not adjusted by the strap connector 150 that connects the first strap 132 to the second strap 122, as required by claim 25. Rather, the length is adjusted by an adjustment member 124, wherein an end of the second strap 122 is looped through the adjustment member 124 and the adjustment member slides along the second strap 122. Applicant therefore respectfully submits that Stuef fails to disclose a primary strap coupled to a secondary strap by a strap connector, wherein "the strap connector [is] configured to adjust a length of the strap," as claimed, and wherein "the length is defined as a distance between the first bar connector and the second bar connector," as claimed.

Examiner’s response:
The Examiner agree with the Applicant that Stuef fails to disclose that "the first bar connector comprises a first free end of the strap folded over and secured to the strap to define a first strap loop and the second bar connector comprises a second free end of the strap folded over and secured to the strap to define a second strap loop" (new added limitation). 
The Examiner agree with the Applicant that Chen fails to disclose that "the first bar connector comprises a first free end of the strap folded over and secured to the strap to define a first strap loop and the second bar connector comprises a second free end of the strap folded over and secured to the strap to define a second strap loop" (new added limitation). 
The Examiner agree with the Applicant that Stuef and Chen, DeMarco also fails to disclose that "the first bar connector comprises a first free end of the strap folded over and secured to the strap to define a first strap loop and the second bar connector comprises a second free end of the strap folded over and secured to the strap to define a second strap loop” (new added limitation). 
The Examiner agree with the Applicant that Stuef fails to disclose a primary strap coupled to a secondary strap by a strap connector, wherein "the strap connector [is] configured to adjust a length of the strap," as claimed, and wherein "the length is defined as a distance between the first bar connector and the second bar connector," as claimed. (new added limitation)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784